     CASE 0:20-cv-02189-WMW-LIB Doc. 38 Filed 10/21/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Patrick Berry, Henrietta Brown, Nadine      Ct. No. 20-cv-02189 (WMW/LIB)
Little, Dennis Barrow, Virginia Roy, Joel
Westvig, Emmett Williams, on behalf of
themselves and a class of similarly-
situated individuals; and ZACAH,         DECLARATION OF SARAH
                                         MCLAREN IN OPPOSITION TO
                                         MOTION FOR A TEMPORARY
                                         RESTRAINING ORDER

              Plaintiffs,

       v.

Hennepin County; Hennepin County
Sheriff David Hutchinson, in his individual
and official capacity; City of Minneapolis;
Minneapolis Mayor Jacob Frey, in his
 individual and official capacity;
Minneapolis Chief of Police Medaria
Arradondo, in his individual and official
capacity; Superintendent of the
Minneapolis Park and Recreation Board Al
Bangoura, in his individual and official
capacity; Park Police Chief at the
Minneapolis Park and Recreation Board
Jason Ohotto, in his individual and official
capacity; Police Officers John Does; and
Police Officers Jane Does,

              Defendants.


Your Declarant, Sarah McLaren, states and affirms as follows:

       1.     I am an Assistant City Attorney and I am one of the attorneys

representing Defendants City of Minneapolis, Jacob Frey, and Medaria Arradondo
     CASE 0:20-cv-02189-WMW-LIB Doc. 38 Filed 10/21/20 Page 2 of 2




in this matter.

       2.         Attached hereto as Exhibit ! is a true and correct copy of Section 1.4

of the Minneapolis City Charter.

       3.         Attached hereto as Exhibit 2 is a true and correct copy of Section 6.2

of the Minneapolis City Charter.

       4.         Attached hereto as Exhibit 3 is a true and correct copy of Section 6.3

of the Minneapolis City Charter.

       5.         Attached hereto as Exhibit 4 is a true and correct copy of Section 6.5

of the Minneapolis City Charter.

       6.         I declare under penalty of perjury that the foregoing is true and

correct to the best of my knowledge. Executed pursuant to 28 U.S.C. § 1746 on

today’s date October 21, 2020.

                                                            s/ Sarah McLaren_______
                                                            Sarah McLaren




                                             2
